          Case 4:20-cv-00642-LPR Document 18 Filed 04/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


JONATHAN SMITH                                                                     PLAINTIFF
#164928

v.                               Case No. 4:20-cv-00642 LPR


BILL GILKY                                                                       DEFENDANT



                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 16). Plaintiff Jonathan Smith has not filed any

objections and the time to do so has now expired. After a careful and de novo review of the

Proposed Findings and Recommendation and of the entire record, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Defendant Bill Gilky’s Motion to Dismiss (Doc. 14)

is GRANTED and that Smith’s Complaints (Docs. 1, 5, 7) are DISMISSED without prejudice.

        Dated this 19th day of April 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
